Citation Nr: 1757884	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  13-27 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an initial compensable rating for degenerative joint disease (DJD) of the left knee.  

2. Entitlement to an evaluation in excess of 10 percent for ulnar neuropathy of the left upper extremity.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to April 1988, September 1988 to January 1992, and from August 1999 to September 2003. The Veteran served during the Gulf War in the Southwest Asia Theater of Operations from December 1990 to May 1991 and was awarded the Southwest Asia Service Medal with 2 Bronze Stars. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, SC. The rating decision granted service connection for DJD of the left knee and continued the 10 percent rating for service-connected ulnar neuropathy of the left upper extremity. A Notice of Disagreement (NOD) was filed in November 2012. A Statement of the Case (SOC) was issued in August 2013. A substantive appeal (VA Form-9) was filed in September 2013. 

In August 2016, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ). The transcript of the hearing is of record. 

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 

The issue of entitlement to service connection for a skin condition, claimed as blisters on the left hand, due to service-connected ulnar neuropathy of the left upper extremity has been raised by the record in the August 2016 hearing transcript. Therefore, this issue is referred to the AOJ for action in accordance with the revised regulations concerning the filing of claims.  38 C.F.R. §§ 3.150, 3.151, 3.155, 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appealed issue of entitlement to an initial compensable rating for DJD of the left knee and an evaluation in excess of 10 percent for ulnar neuropathy of the left upper extremity. 

DJD of the Left Knee

The Veteran contends that he is entitled to an initial compensable rating for his left knee DJD. 

In October 2012, the Veteran was afforded a VA knee and lower leg conditions examination. The examiner endorsed "no" in response to the question of whether the Veteran had a current knee condition. However, diagnostic testing revealed degenerative or traumatic arthritis in the Veteran's left knee. The Veteran reported experiencing "giving away" in his left knee approximately once a month. The Veteran denied experiencing pain and flare-ups. Range of motion (ROM) testing revealed flexion to 140 degrees and extension to 0 degrees. The Veteran was able to perform repetitive-use testing after 3 repetitions with no decrease in ROM and there was no additional limitation of ROM following repetitive-use testing. Muscle strength testing was normal. There was no evidence of functional loss and/or functional limitation, instability or subluxation/dislocation. The Veteran denied using any assistive devices. 

During the May 2013 DRO hearing, the Veteran testified that he is entitled to a separate rating for instability of his left knee condition. The Veteran claimed that his left knee "gives way" every 3 to 4 weeks and that if he put any weight on his left knee it would not support him. The Veteran testified that he experienced pain with prolonged sitting and walking, occasional bending, and when he climbed stairs. The Veteran claimed that he experienced swelling, fatigue, and clicking (joint popping in and out) of the left knee. 

During the August 2018 travel board hearing, the Veteran testified that he experienced flare-ups at least 50 percent of the time, locking, painful motion, and limited extension of the left knee. The Veteran claimed that he treated his increasing left knee pain with over-the-counter (OTC) Ibuprofen 3 times a week and that VA prescribed him a knee brace. The Veteran also testified that he was unable to golf, hunt deer, and work in his garden due to his left knee condition. 

The Veteran was last provided a VA examination in conjunction with his service-connected left knee DJD in October 2012. The Court of Appeals for Veterans Claims (Court) recently held in Correia v. McDonald, 28 Vet. App. 158 (2016), that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate. In addition, as relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing." Id.  A review of the claims file reveals that the prior VA examination report includes only active range of motion findings and does not include range of motion findings for passive range of motion. It also does not specify whether the results are weight-bearing or nonweight-bearing. 

As the previous examination report does not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, and in light of additional lay testimony regarding the severity of the knee disability, a new examination is necessary to decide the claim. See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).


Ulnar Neuropathy of the Left Upper Extremity 

The Veteran contends that he is entitled to a 20 percent rating for service-connected ulnar neuropathy of the left upper extremity. 

A February 2010 VA treatment record listed ulnar neuropathy on the active problems list. The Veteran denied any paralysis or paresthesia. In July 2010, the Veteran was afforded a VA peripheral nerves examination. The examiner rendered the clinical assessment of "questionable left ulnar neuropathy." The examination revealed evidence of sensory loss in the ring and small fingers of the Veteran's left hand. There was no evidence of muscle atrophy or weakness. A nerve conduction study was scheduled to establish and confirm a clinical diagnosis. 

A September 2010 electromyography (EMG) study revealed evidence of left ulnar neuropathy localized to the left elbow that was moderate in degree. All of the sensory response in the left hand was slightly low amplitude which could suggest a mild underlying sensory neuropathy. A September 2010 VA addendum opinion discussed the nerve conduction study, which revealed a slowing of ulnar nerve conduction across the Veteran's left elbow. The study showed that all waveforms demonstrated low amplitude consistent with a more generalized polyneuropathy of the left upper extremity.

In October 2012, the Veteran was afforded another VA peripheral nerves examination. The Veteran was diagnosed with ulnar neuropathy of the left upper extremity. The Veteran is right hand dominant. The Veteran reported tingling and an inability to sleep on his left side. The examiner rendered the clinical assessment that the Veteran had moderate numbness and tingling in the left upper extremity and mild incomplete paralysis of the ulnar nerve. There was no evidence of muscle atrophy. A December 2012 VA treatment note indicated that sensation and strength in the upper extremities were within normal limits. There was no evidence of paresthesias or muscle weakness. 

During the May 2013 DRO hearing, the Veteran testified that the October 2012 nerve conduction study showed that he had moderate ulnar neuropathy. The Veteran testified that he had no sensation in two of his left fingers and that he experienced numbness in his elbow down to his fingers when lying on his left side.  The Veteran also claimed that he experienced a tingling sensation that lasted 2 to 3 minutes and that he restored feeling in his fingers with movement. The Veteran testified that his left hand was weak and that he was unable to grip with his middle, ring and little fingers.   

At the August 2016 hearing, the Veteran testified that his symptoms of pain, numbness, and weakness of his left upper extremity had worsened. The Veteran testified that he experienced interrupted sleep (2 hours of uninterrupted sleep a night) due to his ulnar neuropathy of the left upper extremity. The Veteran testified that he was informed during service that his condition would worsen. 

As more than five years has passed since the Veteran underwent a peripheral nerves examination for his left upper extremity condition and his testimony suggests a material change in his condition, the Board finds that a new peripheral nerves examination is needed to fully and fairly evaluate the Veteran's claim for an increased rating for the entire appeal period. See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the level of impairment due to his service-connected left knee DJD.  The electronic claims file and copy of this Remand must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

In order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test and record the range of motion for BOTH knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the knee.  To the extent possible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  In regard to flare-ups, if the Veteran is not currently experiencing a flare-up, based on relevant information elicited from the Veteran, review of the file, and the current examination results regarding the frequency, duration, characteristics, severity, and functional loss regarding his flares, the examiner is requested to provide an estimate of the Veteran's functional loss due to flares expressed in terms of the degree of additional range of motion lost, or explain why the examiner cannot do so.  

2.  Schedule the Veteran for a VA peripheral nerves examination to determine the level of impairment due to his service-connected ulnar neuropathy of the left upper extremity.  The electronic claims file and copy of this Remand must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

3. After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a SSOC and given the opportunity to respond thereto before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





